Citation Nr: 1749911	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to total disability based on individual unemployability (TDIU).  

2. Entitlement to a rating in excess of 40 percent for a lumbar spine disability, to include degenerative disc disease at L4-5 and L5-S1.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in July 2011, April 2014, January 2015, May 2015, November 2016, and July 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2015, the Board remanded the matter for referral to the Director, Compensation Service (Director), for extraschedular consideration.  In an August 2016 administrative decision, the Director denied TDIU on an extraschedular basis.  The matter has been returned to the Board and will be considered on a de novo basis.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (finding that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence).

The Board defers adjudication on the issue of entitlement to an initial rating in excess of 40 percent for a back disability until after the Veteran is afforded a Board hearing on the issue, pursuant to the Veteran's request for a hearing received by VA in October 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude gainful employment during the period on appeal.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.

Here, the Veteran is service-connected for a back disability (40 percent effective August 2, 2006) and hemorrhoids (20 percent effective May 19, 2016).  The Veteran's service-connected disabilities combine for 40 percent as of August 2, 2006, and 50 percent as of May 19, 2016.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do not have the same etiology or affect the same body system.  Therefore, the schedular threshold requirements for TDIU have not been met.  See 38 C.F.R. § 4.16(a).  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  

The Veteran last worked full-time in September 2005, at which time he claims he became too disabled to work due to his service-connected disabilities; specifically, his back.  His employment history includes assembly work, plumbing, cooking, landscaping, and car washing.  The Veteran reports having his GED; he did not indicate having had any formal high school education.  07/18/2008 VBMS, VA 21-8940.  

At an October 2008 VA examination, the Veteran reported experiencing pain, stiffness, and tightness in his back, with flare-ups occurring five times per week, resulting in aching pain, and lasting up to one hour.  The Veteran stated that his walking tolerance was less than two yards and standing tolerance is 20 minutes at a time, but that his sitting was not affected by back pain.  10/29/2008 VBMS, VA Exam.  

In September 2011, the Veteran reported increasing back pain with stiffness and muscle spasms.  He reported flare-ups five times per day with a sharp, deep pain in his lower back, during which he cannot do any lifting, walking, bending, or twisting.  The examiner indicated objective evidence of pain at zero degrees in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation; thus, indicating that any movement of the thoracolumbar spine is painful.  The examiner noted the following functional loss resulting from the Veteran's back disability:  less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing, and/or weight bearing; and unable to perform heel/toe tandem, squat, or bend unaided.  The Veteran reported that due to his back disability he is unable to drive, stand or sit for more than 30 minutes, twist, bend, walk longer than 30 yards, or carry more than 25 pounds.  09/01/2011 VBMS, VA Exam.  

In an October 2011 addendum to the September 2011 examination, the examiner opined that any physical activity is subject to the physical stress and strain of the Veteran's low back and would most likely provoke his flare-ups of pain that would restrict physical activity but not preclude any sedentary activity that does not require sitting, bending, twisting, crawling, driving, walking long distances, and/or standing for 30 minutes.  10/28/2011 VBMS, VA Exam, p. 7.  

In March 2016, a physical therapist recommended use of a motorized scooter due to the Veteran's difficulties ambulating.  09/28/2016 VBMS, CAPRI, p. 839.  

In August 2016, the Director, Compensation and Pension Services, found that an award of extraschedular TDIU was not warranted; this finding is not binding on the Board.

In December 2016, a VA examiner opined that due to the Veteran's hemorrhoids, he should avoid heavy lifting and would require a donut seat cushion when sitting.  12/30/2016 VBMS, C&P Exam, p. 3.  

In December 2016, a VA examiner noted the Veteran's regular use of a power scooter, and opined that due to his back disability, the Veteran is unable to perform heavy lifting, prolonged sitting without breaks, prolonged walking, or prolonged standing.  01/17/2017 VBMS, VA Exam, pp. 6, 8. 

In July 2017, a VA examiner noted the Veteran's painful motion of the spine, and opined that it limits activities such as walking, squatting, kneeling, crawling, heavy lifting, prolonged standing, and prolonged sitting or remaining in any specific position for prolonged time without changing positions or moving.  07/26/2017 VBMS, VA Exam, p. 4.  

In February 2007, VA received a statement from the Veteran's cousin in which she describes assisting the Veteran in performing certain activities of daily living (ADLs), such as cleaning, cooking, bathing, dressing, tying his shoes, and doing errands.  02/21/2007 VBMS, Buddy Statement.  

In its January 2015 Remand, the Board found that the Veteran's back disability precluded physical employment and severely curtailed, if not precluded, sedentary work, noting the Veteran's limited education and work history in physically demanding jobs.  

The Board finds that the Veteran's back disability precludes any form of physical labor, and it is unclear whether he would be able to maintain employment that requires him to be seated all day.  The Board notes the Veteran's work history in labor-intensive jobs and his limited education.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and maintain gainful employment.


ORDER

TDIU is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


